In denying a rehearing in this case, I desire to say that that part of the opinion to the effect that the purchaser of land at sheriff's sale or commissioner's sale acquires the legal title to the land must be taken coupled with the qualifications stated in the immediate context. It is enough, for the purposes of the decision of the case, to say that such purchaser acquires a qualified title which is sufficient to, and does, carry with it the right to redeem from another sale. To hold thus does not make it necessary to also hold that the sale divests the judgment creditor of his right to redeem from another sale. The right may exist in both.